Order, Supreme Court, New York County (Harold Tompkins, *221J.), entered June 30, 1995, which granted plaintiffs motion for summary judgment and directed the clerk to enter judgment in plaintiffs favor in the amount of $24,286.50 plus late charges and interest, unanimously affirmed, with costs.
The IAS Court properly granted summary judgment upon submission by plaintiff of documentary evidence and the affidavit of its collection supervisor and defendants’ failure to present proof in admissible form of the existence of triable issues of fact (see, Fleet Credit Corp. v Hutter & Co., 207 AD2d 380; Zuckerman v City of New York, 49 NY2d 557, 562). The equipment leasing agreement and unconditional guarantees were clear and unambiguous, and there was no showing of fraud, duress or other wrongful act (see, Dunkin’ Donuts v Liberatore, 138 AD2d 559). In any event, the guarantor defendants may not claim fraud in the inducement with respect to the absolute and unconditional instrument (see, Citibank v Plapinger, 66 NY2d 90, 95). In the circumstances presented herein, plaintiffs failure to conduct noticed discovery was no bar to its summary judgment motion (CPLR 3214 [b]). We have considered defendants’ remaining arguments and find them to be without merit. Concur — Wallach, J. P., Ross, Williams and Mazzarelli, JJ.